.   -




               OFFICE   OF THE   ATTORNEY        GENERAL    OF    TEXAS

                                       AUSTIN




        Eonorablo John C. Henburger
        County Attorney
        Fayette County
        Ia Grange, Fezam




                                                           your letter of July
        22, 190, reQu*at                                   prtmnt   on the
        above rtated Quo8

                                                   OVide8 a8 fO11Oll8:
                                                  or any oiiloer 0S
                                                  ObCt, 8OhoOl dl*-
                                                  vision   of    tbl8   mate,




                                  or   sonrlrn    tho 8ppointmeat to
                               &, olerkahip, employsent or duty,
                            lated Within tba 8aOOnd degree by
            affinity or WIthin the third  degree by OOIl8UA&tildt~
            to the perron 80 appolntlng  or 80 voting, or to any
            other member of any 8uoh bosrd, the Legi8lature, or
            oourt ot vhioh 8iMh pw’ron 00 appointing or votbg
            akaybe a PYPb8I',Vhen the 8*1-J, fOO8. OF Oolaprn-
            8atLon of ruoh rppolnteo is to bo paid for, -eat-
            ly or lndirsotly, out of Or from public fund8 or
            fat?8Of Off106 Ot my kind Or OhUaOt8r Vhd8OOV8r.'



    !
.




Bonorable John C. J&&urger,    pege 2


          Artlole 433 of the Penal Code enuxeratea there to
vbom t&& inhibltlons of the nOpOtl8m lau apply and lnoluded
therein 4re 8cbool truateer and a88iber8of oahool boardr.
Therefore, a 8OhOOl board   oarnot employ a teacher vho is re-
lated to any of the trwteer    Vithin the prohlblted degree8 of
rel8tlOnahip 80 apeclfied in Article 432, quoted above.
          Aooording to the fact8 under cogltatlon, the teeoh-
er to be employed and the trurtee married flr8t ~0~81~.    Vlth-
Out any fie8it4tiollYe 04Ji8ay the tO8OhOr 18 related t0 the
vlfe of the trWte8   wlthln the seoond degroe by atflnlty, 8nd
the query 18 v,h8thesror not 8he 1s related to the tru8tee uith-
ln the 8ame degree.
            You are oorreot that our Opinion No. O-2225 1~ dlrect-
lg in point on th8 rubjeot under.oon8ideratlon, for there, PI
in thl4 MQU48t, the 4WIt 8eriOU4 qUe8tiOn pre8ented 18 whether
4 person 18 related by 4IlinLty to the hueband or wife of the
blood retitlve8 Of hi8 8pOU80. In that oplnlon, after 4n ox-
b8U8tivd   re8e4rOh, 40 advised that under the Texas law the
8fflne4 of ~JU apoure 4re the 4ffln88 of the Otbrj    Or in other
V~~AI, a parson is related within the 84~3 degree by aillnity
4% 18 his spowe to the hurb4nd or Ulfe of the blood relative8
Of N8    8pOlUe. The reoant  aa8e of Iron4 vr Stat., 142 Tex. Cr.
R. 227, 152 9. w. (26) 359, OQnOUT8 with and 18 further aub-
~tantlatlon or the oonolualon l  xpre88ed in raid *Won    go.
o-2225, and Ye llke418e 8dhere thereto.
              It 18 the Opinion Of thi8 dOpartaent that under the
    f8Ct8 oontained ln yOUA'wbmltted  QW8tiOQ the tru8tea and the
    teacher to be employed are related within the aocond d8gree by
    aftlnlty, &id Articles 432 and 433, 8rlIX+,prohlblt 8uoh em-
    ployaent. Y00urQw8tiOn, therefore, i8 an8WOrOd in the affirma-
    t1ve.
                                              Your8 very truly
              i'r.   \'
                                        ATTORNBY   GEKGIAL    OF ‘RsI;bs



                                                   Fred c. chandbr
                                                             A88isthnt



    itOK:db                                          Robert 0. Koch